Exhibit 10.2
 
BLUGRASS ENERGY INC.


ALLONGE TO THE
SECURED PROMISSORY NOTE
DUE FEBRUARY 22, 2013


Allonge to the Secured Promissory Note between Blugrass Energy, Inc., a Nevada
corporation (“Company”) and Petro Grande, LLC, a Delaware limited liability
company (“Holder”), executed on this 1st day of March, 2011 by Company and
Holder.


WHEREAS, Company signed a promissory note dated February 22, 2011 (the “Note”)
to pay Holder the sum of Three Million Five Hundred Thousand Dollars
($3,500,000) pursuant to the terms of the Note; and


WHEREAS, the Note provided for the payment of accrued interest in calendar
quarterly installments, commencing March 31, 2011, with like installments of
accrued but unpaid interest only due and payable on the last day of each
calendar quarter thereafter; and


WHEREAS, Company had asked Holder to accept payment of the accrued interest on a
revised time schedule as described herein; and


WHEREAS, Holder has agreed to accept the revised terms for the payment of
accrued interest that was originally required to be paid to Holder on March 31,
2011;


NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the parties agree to the following
amendments to the Note:


ARTICLE I


1.1           Payments. The outstanding principal balance of the Note and
accrued but unpaid interest shall be due and payable as follows:


A.     Accrued but unpaid interest only shall be due and payable in semi-annual
installments, commencing June 30, 2011, with like installments of accrued but
unpaid interest only due and payable on the last day of each six-month period
thereafter; and


B.     The entire outstanding principal balance of the Note, together with all
accrued but unpaid interest, shall be due and payable on February 22, 2013.


All past due principal and accrued interest on the Note shall bear interest from
maturity (whether on demand, upon acceleration of maturity following an Event of
Default (as defined in the Note) or otherwise) until paid at the lesser of (i)
the rate of 10% per annum or (ii) the highest rate for which Borrower may
legally contract under applicable law.  All payments under the Note shall be
payable in lawful money of the United States of America which shall be legal
tender for public and private debts at the time of payments.


1.2           Waiver by Holder. In return for the timely payment to Holder by
Company of the amounts set forth in Article 1.1 above, Holder waives any and all
rights it has under the Note to pursue a legal remedy or action against the
Company with respect to the delay in payment of accrued interest due under the
Note for the period ending on March 31, 2011.


1

--------------------------------------------------------------------------------

 
1.3           Future Payments. In all other respects, the terms and conditions
of the Note shall remain unchanged.


ARTICLE II


2.1.           Apportionment.  Each party shall be responsible for its own fees
and costs.


2.2.           Law Governing.  This Allonge may not be modified or terminated
orally, and shall be construed and interpreted according to the laws of the
State as further described in the Note.




           IN WITNESS WHEREOF, the parties hereto have caused this Allonge to be
duly executed as of the day and year first written above.


 

  Company:             Blugrass Energy Inc.                     By: /s/ Abram
Janz       Abram Janz       President and Chief Executive Officer              
              Holder:             Petro Grande, LLC                     By: /s/
Abram Janz       Abram Janz       President and Chief Executive Officer  

 
 
2

--------------------------------------------------------------------------------